DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The rejection under 35 U.S.C. 103 as being unpatentable over Li (CN 104829521) is maintained in part.
	Claims are allowed.
Claim Rejections - 35 USC § 103
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104829521).
An English translation of Li is provided with this Office Action.  Citations are made below to the English translation and the Chinese document may be consulted as needed.
With respect to claims 5 and 20, Li teaches:
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The above Formula I encompasses the claimed organic compound.  Ar1, Ar2, Ar4, Ar6, and Ar7 each may be H. Ar5 may be a C6 unsubstituted aromatic hydrocarbon (phenyl) group.  Ar3 may be a substituted C6 (phenyl) group.  
Further with respect to claims 5 and 20, Li teaches an organic light emitting device (diode-OLED) with a substrate, light-emitting (fluorescent) layers, anode and cathode (first and second electrodes), and hosts [0024-0028] as well as dopants [0134].  Energy levels and other properties are shown in the example tables.  
Some “picking and choosing” may be required to arrive at the presently claimed and elected invention.
Still, Li teaches a compound that encompasses the presently claimed and elected formula for use in an organic light emitting device (OLED).
	It would have been obvious for an organic compound for use in an OLED, as taught by Li, to have the presently claimed and elected formula, as within the teachings of Li, because the reference teaches OLEDs with a formula encompassing the presently claimed and elected formula.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Allowed Claims and Response to Arguments
	The Amendment and Remarks, filed August 26, 2022, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	Claims 1-4, 7-19, and 21-23 are allowed.  With respect to claims 1-4, none of the prior art references, alone or in combination, teaches or suggests an organic compound according to Chemical Formula 1 as amended, along with all the other presently claimed limitations.  Further with respect to claims 7-19 and 21-23, the prior art does not teach or suggest a light emitting diode or device with the electrodes, emitting layers, host, and fluorescent dopant with the formula shown in present claim 5, further having a delayed fluorescent dopant, charge generation layer, or the formulae of claims 21-23, along with all the other limitations presently claimed.
	With respect to the rejection of claims 5 and 20 under 35 USC 103 over Li, the applicant argues that Li only discloses or teaches that the material is suitable as a light emitting host material when the benzoinodoloxazole  parent structure is attached to certain types of fused aromatic hydrocarbons or the material is suitable for hole transport material in certain circumstances.  As discussed above, however, the reference still reads on the formula of present claim 5.  The applicant further points to examples in the present Specification, but the results shown therein are not commensurate in scope with claims 5 and 20.  MPEP 716.02(d).
To overcome the above rejection and place this application into allowance, it is respectfully suggested that the limitations of Formula 1 in present claim 1 be incorporated into claim 5.  Of course this indication of allowable matter is subject to further consideration and review.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761